Case 2:20-cv-02927-CBM-AS Document 20-5 Filed 04/14/20 Page 1 of 3 Page ID #:141




  1   Ronda Baldwin-Kennedy, Esq. (SB #302813)
      Jerome A. Clay, Esq. (SB #327175)
  2   LAW OFFICE OF RONDA BALDWIN-KENNEDY
  3   5627 Kanan Rd. #614
      Agoura Hills, CA 91301
  4   Phone: (951) 268-8977
  5   Fax: (702) 974-0147
      Email: ronda@lorbk.com
  6
  7   Raymond M. DiGuiseppe (SB #228457)
  8   The DiGuiseppe Law Firm, P.C.
      4320 Southport-Supply Road, Suite 300
  9   Southport, North Carolina 28461
 10   Phone: 910-713-8804
      Fax: 910-672-7705
 11   Email: law.rmd@gmail.com
 12
      Attorneys for Plaintiffs
 13
 14                           UNITED STATES DISTRICT COURT
 15                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
 16
      DONALD MCDOUGALL, an                                 Case No. 2:20-cv-02927
 17   individual; JULIANA GARCIA, an
 18   individual; SECOND AMENDMENT
      FOUNDATION; CALIFORNIA GUN                                DECLARATION OF GENE
 19   RIGHTS FOUNDATION; and                                   HOFFMAN IN SUPPORT OF
 20   FIREARMS POLICY COALITION,                               PLAINTIFFS’ MOTION FOR
      INC.,                                                   PRELIMINARY INJUNCTION
 21                    Plaintiffs,
 22         vs.
 23   COUNTY OF VENTURA,
 24   CALIFORNIA; BILL AYUB, in his
      official capacity; WILLIAM T. FOLEY,
 25
      in his official capacity, ROBERT
 26   LEVIN, in his official capacity; and
 27
 28

                                                        –1–
        DECLARATION OF GENE HOFFMAN IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR INJUNCTIVE AND DECLARATORY
                                           RELIEF | CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 20-5 Filed 04/14/20 Page 2 of 3 Page ID #:142




  1   VENTURA COUNTY PUBLIC
      HEALTH CARE AGENCY,
  2
  3
                            Defendants.
  4
  5
  6
                            DECLARATION OF GENE HOFFMAN
  7
  8         I, Gene Hoffman, declare as follows:
  9
        1. I am the Chairman of Plaintiff California Gun Rights Foundation (“CGF”)
 10
            and reside in the County of San Mateo, California.
 11
 12     2. CGF is a non-profit organization incorporated under the laws of California,
 13
            with a place of business in Sacramento, California.
 14
 15     3. CGF’s purposes are to protect, defend, and advance rights and liberties,
 16         including, without limitation, Californians’ individual right to keep and bear
 17
            arms; those codified and uncodified rights protected under the Constitution
 18
 19         of the United States and the Constitution of the State of California; and all
 20
            other charitable and educational activities as permissible under law.
 21
 22     4. CGF serves its members and the public through research, education, legal
 23         action, outreach, and other programs.
 24
        5. CGF has members and supporters, who have all the indicia of membership,
 25
 26         in the State of California, including in the county of Ventura.
 27
        6. CGF represents its members and supporters—who include gun owners,
 28

                                                       –2–
       DECLARATION OF GENE HOFFMAN IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR INJUNCTIVE AND DECLARATORY
                                          RELIEF | CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 20-5 Filed 04/14/20 Page 3 of 3 Page ID #:143
